                                           Case 21-10433-KBO                     Doc 3         Filed 02/24/21                Page 1 of 3


 Fill in this information to identify the case:
 Debtor name Stream TV Networks, Inc.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                     Check if this is an

 Case number (if known):               21-10433                                                                                                       amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Adept Chip Service              A. Tirumala Kumar               Employee and/or                                                                                        $324,644.60
 Private Limited                                                 Consultant Search
 Site No.86, 1st                                                 and Placement
 Floor, LRDI Layout              (916)363-0926                   Firm
 Karthik Nagar,
 fvlarathahalli Outer
 Ring
 Bengaluru, India
 560037
 Arasan Chip                     Vinod Nichani,                  Vendor for                                                                                             $132,500.00
 Systems, Inc.                   Principal                       computer chips
 2150 North First                                                and systems
 Street, Suite 240               vinod@nichanilawf
 San Jose, CA 95131              irm.com
                                 (408) 800-6174
 Cadence Design                  Wendy Lujan-Cavin Electronics                                                                                                          $524,340.00
 Systems, Inc.                                      Design
 2655 Seely Avenue               wendy@cadence.c Automation
 San Jose, CA 95134              om
 DLA Piper LLP(US)                                  Professional Fees                                                                                                   $798,925.44
 6225 Smith Avenue               Fax (410) 580-3001
 Baltimore, MD                   (410) 580-3000
 21209-3600
 Elliott Greenleaf                                               Professional Fees                                                                                      $216,179.17
 1105 North Market               Fax: 215-977-1099
 Street                          215-977-1000
 17th Floor
 Wilmington, DE
 19801-1216
 Hold Jumper                     David Lee                       Exporter/Manufact                                                                                    $1,359,151.61
 (Suzhou) Packing                                                urer
 Co. Ltd.                        david@hj-packing.
 No. 1, Xiang Street,            com
 High-Tech District
 Suzhou, China




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 21-10433-KBO                     Doc 3         Filed 02/24/21                Page 2 of 3



 Debtor    Stream TV Networks, Inc.                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Iinuma Gauge                                                    Flat Panel Display                                                                                   $7,643,690.74
 Manufacturing Co.,              Fax 0266-70-0559                Production related
 Ltd (JPY                        0266-79-5600                    Equipment
 11400-327
 Harayama,
 Tamagawa
 Chino-City
 Nagano, Japan
 391-0011
 IMG Media Ltd                                                   Marketing/Rebran                                                                                       $426,437.00
 Building 6, Chiswick            media.AR@img.co                 ding Fees
 Park                            m
 566 Chiswick High               44/0203 107 0765
 Road
 London, England
 UK W4 5HR
 Innoventures Group                                              Engineering                                                                                            $118,465.00
 LLC                                                             Consulting
 1105 William Penn               267-566-0354
 Drive
 Bensalem, PA 19020
 Jamuna Travels, Inc             Reji Abraham                    Travel Agent                                                                                           $122,768.45
 6439 Market St
 Upper Darby, PA                 Fax (610) 352-9819
 19082                           (610) 352-7280
 Marcum LLP                      Ilyssa K. Blum,                 Professional Fees                                                                                      $146,820.00
 One SE Third Ave,               CPA
 Suite 1100
 Miami, FL 33131       Fax (305) 995-9601
                       (305) 995-9600
 Matrex Exhibits, Inc. Jonathan                                  CES Show Booth                                                                                         $155,000.00
 301 S. Church St.     Aniszewski
 Addison, IL 60101
                       jona@cld1ltd.com
                       +44 7803115526
 Mentor Graphics       Sandie Beebe                              Electronics                                                                                            $402,564.00
 Corporation                                                     Design
 8005 SW Boeckman sandra_beebe@me                                Automation
 Rd.                   ntor.com
 Wilsonville, OR       (503) 685-1858
 97070-7777
 Pegatron              Sal Lu                                    Manufacturer                                                                                           $500,000.00
 Corporation                                                     products for
 5F., No. 76, Ligong   sal_lu@pegatronco                         consumer
 St., Beitou District  rp.com                                    electronics
 Taipei City 112                                                 companies
 Taiwan




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 21-10433-KBO                     Doc 3         Filed 02/24/21                Page 3 of 3



 Debtor    Stream TV Networks, Inc.                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ST4M Electronics,               Wangling                                                                                                                               $116,844.97
 Inc. Beijing Office
 Room 1102,
 Building 313                    (Fax)
 Hui Zhong Bei Li                +86-10-64800719-1
 Beijing, Chaoyang               8
 District, China
 Todd Tuls                                                       Unsecured Loans                                                                                        $326,055.00
 4230 Conner Drive               todd@tulsdairies.c
 Columbus, NE                    om
 68601                           402-564-2683
 Trans World                                                     Marketing/Rebran                                                                                       $420,000.00
 International, LLC              mediaAR@img.co                  ding Fees
 200 Fifth Ave 7th               m
 Floor                           44/0203107 0765
 New York, NY 10010
 Triple Crown                                                    Employee and/or                                                                                        $162,115.13
 Consulting, LLC                 ar@tripleco.com                 Consultant Search
 10814 Jollyville Rd,            (512) 331-8880                  and Placement
 Suite 100                                                       Firm
 Austin, Texas
 78759-0000
 US Compliance                                                   Professional Fees                                                                                      $165,281.93
 Services LLC                    mmassimi@dhglob
 199 North Woodbury              altax.com
 Road Suite # 103                (267) 908-6620
 Pitman, NJ 08071
 Vayikra Capital LLC                                             Unsecured Loans                                                                                        $173,798.00
 1 Farmstead Road                phil@darivoff.net
 Short Hills, NJ                 973-379-4044
 07078




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
